Citation Nr: 0120427	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  99-22 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to an increased evaluation for residuals of 
gunshot wound, right chest, with pleuritis, and adhesions, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
gunshot wound and fracture of the right scapula, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1945.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  There is no current lung or parenchymal impairment from 
the veteran's service-connected right chest gunshot wound.

2.  The veteran's right shoulder disability is manifested by 
severe end stage osteoarthritis and neurological disability 
resulting in right arm weakness.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals, pleural cavity injuries, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.97, Diagnostic Code 6843 (2000).

2.  An increased rating, not to exceed 20 percent, for the 
residuals of gunshot wound and fracture of the right scapula 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5201, 5202, 
5203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West Supp. 2001).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The Veterans Claims Assistance Act Of 2000 is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  Id.; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  With regard to the veteran's claims 
for increased ratings, even though the RO did not have the 
benefit of the explicit provisions of the Veterans Claims 
Assistance Act Of 2000, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  The veteran was notified in the March 1999 rating 
decision of the basis for denying increased ratings for his 
service-connected disorders, as did the statement of the case 
and the supplemental statement of the case.  The veteran was 
also informed by these documents of what evidence was needed 
to substantiate these claims.  The Board concludes the 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.  The veteran has not referenced any 
evidence that has not been obtained that might aid his claim 
or that might be pertinent to the bases of the denial of 
these claims.  The RO provided VA examinations and requested 
all relevant treatment records.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes identify the various disabilities.  
Each disability be viewed in relation to its history and with 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1 (2000).  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2 (2000).  These requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.


1.  Entitlement to an increased evaluation for residuals of 
gunshot wound, right chest, with pleuritis, and adhesions, 
currently evaluated as 20 percent disabling.

Service connection for residuals of a gunshot wound to the 
right chest was granted by a rating decision of March 1945, 
and a 50 percent disability rating was assigned.  Thereafter, 
this disability rating was reduced to 40 percent in July 
1947, and a rating decision of November 1948, assigned a 
rating of 20 percent.  

Previously, the veteran's chest disability was evaluated 
under Diagnostic Code 6818, residuals of injuries to the 
pleural cavity, including gunshot wounds.  38 C.F.R. § 4.97 
(in effect prior to October 7, 1996).  Amendments to the 
respiratory disability regulations removed Diagnostic Code 
6818 and added Diagnostic Code 6843, to include traumatic 
chest wall defect.  38 C.F.R. § 4.97 (in effect as of October 
7, 1996).  Since the veteran filed his claim for an increased 
evaluation in November 1998, his disability is considered 
under the current regulations.

Under Diagnostic Code 6843, a 10 percent rating is assigned 
when test results show FEV-1 of 71- to 80- percent predicted, 
or; FEV-1/FVC of 71 to 80 percent, or; diffusion capacity of 
the lung for carbon monoxide by the single breath method 
(DLCO (SB)) 56- to 80-percent predicted.  A 30 percent 
evaluation is in order when test results show FEV-1 of 56- to 
70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65-percent predicted.  Note 3 to Diagnostic 
Code 6843 provides that gunshot wounds of the pleural cavity 
with bullet or missile retained in lung, pain, or discomfort 
on exertion, or with scattered rales or some limitation of 
excursion of the diaphragm or of lower chest expansion shall 
be rated at least 20 percent disabling.  Involvement of 
Muscle Group XXI will not be rated separately.  38 C.F.R. 
§ 4.97, Diagnostic Code 6843 (2000).

The veteran underwent VA examination in December 1998.  
Physical examination showed he was short of breath even at 
rest.  Lungs showed very diminished breath sounds bilaterally 
with scattered wheezes and rhonchi.  There were no rales.  
The chest wall showed a 4-centimeter scar on the right 
clavicular area anteriorly and a 7-centimeter depressed 
irregular scar in the left back from his gunshot wound.  
There was edema, with pitting, bilaterally, in the lower 
extremities.  The pulmonary function test showed severe 
obstructive disease.  FEV-1 was 54 percent of predicted, FEV-
1/FVC ratio was 48 percent, with a maximum mid-respiratory 
flow of 17 percent.  There was no improvement after 
bronchodilator.  Diffusion capacity was 66 percent of 
predicted.  The veteran also had mild, resting hypoxemia.  
The examiner noted that the results of a previous pulmonary 
function test from 1996 were approximately the same.  The 
diagnosis was severe chronic obstructive pulmonary disorder.  

The examiner stated that the veteran's symptoms were mainly 
due to his chronic obstructive pulmonary disorder.  It was 
noted that the chronic obstructive pulmonary disorder was not 
secondary to any gunshot wound, and was an entirely separate 
entity.  The examiner stated that the veteran's symptoms were 
due to his chronic obstructive pulmonary disorder.

In this case, since the evidence demonstrates that the 
veteran has no current lung or parenchymal impairment from 
his service-connected right chest gunshot wound, the 
pulmonary function studies may not be used to provide a basis 
for a 30 percent evaluation under Diagnostic Code 6843.  
Additionally, there is no showing of scattered rales, or 
limitation of excursion of the diaphragm or of lower chest 
expansion due to his service-connected disorder.  However, 
the Board notes that since the 20 percent rating for his 
service-connected gunshot wound, right chest, has been in 
effect since 1948, it may not be reduced.  See 38 C.F.R. § 
3.951 (2000) (ratings in effect for 20 years are protected 
from reduction).  In summary, the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 20 percent for the veteran's pleural cavity 
injury.  


2.  Entitlement to an increased evaluation for residuals of 
gunshot wound and fracture of the right scapula, currently 
evaluated as 10 percent disabling.

Service connection for residuals of gunshot wound and 
fracture of the right scapula was granted a separate 
evaluation of by a rating decision in November 1948.  A 
rating decision of August 1982 assigned a 10 percent 
disability evaluation.  

At a VA orthopedic examination in December 1998, the veteran 
complained of pain in the right shoulder since the time of 
his wound.  He stated that it had become progressively worse 
and that he was losing his range of motion.  He reported that 
he was unable to reach his back pocket, or reach fully 
overhead with the right upper extremity.  He reported 
constant pain, which was helped by oral anti-inflammatory 
medication.  He reported no numbness or tingling in the hand 
or distal upper extremity, and no weakness in the distal 
upper extremity.  However, the veteran noted weakness about 
the shoulder girdle.  He stated that he is able to use the 
right upper extremity, which is his dominant upper extremity, 
for only two to three hours a day before the pain becomes 
intolerable in spite of medication.  The physical examination 
showed full cervical spine range of motion.  The right 
shoulder had forward flexion to 120 degrees, in contrast to 
the left shoulder with 180 degrees.  The right shoulder had 
abduction to 120 degrees, in contrast with the left which had 
180 degrees.  The right shoulder had internal and external 
rotation of 0 degrees, while the left had 30 degrees.  There 
was no noticeable atrophy of supraspinatus.  There was 
atrophy and apparent muscle loss of the infraspinatus on the 
right when compared to the left.  The deltoid on the right 
appeared to be of similar bulk to that on the left.  There 
was equal and full motor strength in the deltoid, biceps, 
triceps, wrist flexors, wrist extensors, grip and hand 
intrinsics, bilaterally.  Sensory examination was intact to 
light touch in all peripheral nerve and dermatomal 
distributions.  Deep tendon reflexes were equal and symmetric 
at the biceps, triceps, and brachioradialis.  An x-ray of the 
scapula showed end stage osteoarthritis of the glenohumeral 
joint on the right.  There was obvious bone loss of the 
scapula involving the scapular spine and body of the scapula 
on the right.  The clavicle appeared to be intact.  The 
impression was severe end-stage osteoarthritis of the right 
shoulder, secondary to a gunshot wound which disturbed the 
balance of shoulder musculature and motion on the right.  The 
examiner stated that this was post traumatic, secondary to a 
change in biomechanics.  

At a VA neurological examination in December 1998, the 
veteran complained of continuing pain and weakness in the 
right arm and upper back.  Physical examination showed a scar 
of about three inches overlying the right infraspinatus 
muscle.  The body of the muscle was scalloped out and 
atrophic, presumably due to injury.  On neurologic 
examination, the veteran had some winging of the right 
scapula but fairly selective weakness of the right 
infraspinatus, so that he could not externally rotate the 
shoulder against resistance.  The impression was neurological 
disability resulting in right arm weakness, particularly in 
movements involving external rotation of the shoulder and 
causing pain and possible damage to the right shoulder.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2000).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Id. 

Factors of disability of the joints reside in the reductions 
of their normal excursion of movements in different planes.  
38 C.F.R. § 4.45 (2000).  Consideration is to be given to the 
following conditions: (a) less movement than normal; (b) more 
movement than normal; (c) weakened movement; (d) excess 
fatigability; (e) incoordination and impaired ability to 
execute skilled movements smoothly; and (f) pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, disturbance of locomotion, and interference with 
sitting, standing or weightbearing.  Id. 

The veteran's service-connected right shoulder disorder is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  Under Diagnostic Code 5203, 
the rating of a shoulder disorder is based on impairment of 
the function of the contiguous joint.  When there is 
impairment of the clavicle or scapula with malunion, a 10 
percent rating is assigned whether the major or minor 
extremity is involved.  Id.  When there is nonunion, without 
loose movement, a 10 percent rating is also warranted.  Id.  
A 20 percent rating is warranted when there is loose movement 
of a minor extremity.  Id.  Alternatively, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, when there is limitation of 
arm motion at shoulder level, a 20 percent rating is assigned 
for either major or minor shoulder/arm.  Id.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202, a 20 percent rating may be 
assigned when there is evidence of malunion of the humerus 
with marked deformity.

Here, the veteran's right shoulder disability is manifested 
by severe end stage osteoarthritis and neurological 
disability resulting in right arm weakness particularly in 
movements involving external rotation of the shoulder and 
causing pain and possible damage.  The Board finds that the 
total disability picture regarding the veteran's right 
shoulder more nearly approximates the rating criteria for a 
20 percent evaluation.  See 38 C.F.R. § 4.7 (2000).  Although 
there is fairly good range of motion and use of the shoulder 
in most motions, the evidence shows severe osteoarthritis and 
neurological damage directly attributable to his 
service-connected disorder.  It is also noted that a change 
in the biomechanics of the shoulder is attributable to the 
service-connected disorder, which continues to cause damage.  
The VA examiner described this disability as significant.  
Nevertheless, a rating in excess of 20 percent is not 
warranted as the veteran's service-connected right shoulder 
disorder does not result in malunion or recurrent dislocation 
of the humerus, or limitation of the right arm midway between 
the side and shoulder level.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5201, 5202.


ORDER

Entitlement to an increased evaluation for residuals gunshot 
wound, right chest, with pleuritis and adhesions is denied.  
Entitlement to an increased evaluation, not to exceed 20 
percent, for residuals gunshot wound and fracture right 
scapula is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 



	(CONTINUED ON NEXT PAGE)

REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claim of entitlement to 
service connection for chronic obstructive pulmonary 
disorder.  As these procedures could not have been followed 
by the RO at the time of the March 1999 rating decision, and 
as these procedures are more favorable to the veteran than 
those previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board observes that the RO denied the claim of 
entitlement to service connection for chronic obstructive 
pulmonary disorder on the basis that it was not well 
grounded.  The statutory requirement that a veteran submit a 
well-grounded claim, however, was repealed by the Veterans 
Claims Assistance Act of 2000, as discussed above.  Hence, 
due process requires that this claim be developed and 
readjudicated under the Veterans Claims Assistance Act of 
2000 on the merits.  Bernard, 4 Vet. App. at 392-94.  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for chronic obstructive 
pulmonary disorder on the merits.  If 
this issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

